Title: To George Washington from Jedediah Huntington, 9 September 1780
From: Huntington, Jedediah
To: Washington, George


                        
                            Sir,
                            
                                9 September 1780
                            
                        
                        I find it impossible to form an Opinion, with Satisfaction to myself, upon the Subjects laid by your
                            Excellency before the Council, they depending, so much as they do, on future Contingence. was it in my Power to state
                            Every Case that might happen, or any one that has not had Place in your own Mind, I should render an acceptable Service. 
                        In Case the second Division of the french Armament joins the first by the first of October fit for Action—the
                            Superiority by Sea decidedly in their Favour—their Land Forces with Yours (exclusive of Militia) double that of the
                            Enemy—the then Supply of Provisions competent & prospect of its Continuance good. I should advise to the Seige of New
                            York—because the People in General and all our Preparations have had an Eye to that Object—but with every Precaution
                            necessary to raise it without imminent Danger, lest the precarious naval Superiority should be lost in the Progress of the
                            Operations—Any one of the above Conditions wanting, I think New York must remain unessayed.
                        As soon as the Thoughts of an offensive Operation here are laid aside, as great a Part of our Army as the
                            Pensylvania Line, & that in Preference, ought to march to the Southward. the Proportion between the Force of our
                            Army there & here should be in the Compound Ratio of the Enemy’s respective Strength & the Disaffection of the
                            Inhabitants.
                        At the same Time I would discharge a class of the short Levies consisting of the poorest Soldiers.
                        In Case the french fleet becomes Master of the Sea, either before or after the Arrival of the Second Division
                            and the Attack of N. York is out of the Question, an Enterprize may be undertaken (by the french chiefly) against some
                            the other british Posts to the Eastward or southward in the choice of which I would be governed very much by the french
                            Admiral & General—I suppose, the wretched Condition of our Finances puts it out of our Power to make any other
                            Preparations than what have been made for N. York, & that the French have every other Necessary.
                        As Enterprise being on Foot the 1st of November the Army should go to Winter Quarters, & at the same Time
                            another Part or the Whole of the short Levies be discharged. 
                        Untill Winter Quarters are taken, the Army may be at or in the Vicinity of Paramus or White Plains according
                            as Provisions and Forrage shall render convenient.
                        I proceed beyond the Subject to observe that I suppose the Army will undergo a Reform as soon as the Campaign
                            is at End. I presume the Continent could carry on the War longer than G. Britain in Point of Expence, provided ours
                            could be moderate & theirs kept up—was the monstrous Establishment of the Army (which is sufficient for 50,000 Men,)
                            reduced to our numbers of Rank & file for the War & a few thousand more, the Burden would be easily borne
                            for years & the Strength be sufficient with occasional Aid of Militia for the Defence of the Country—It may be
                            worthy Attention, whether a Land Army is or ever will be our forte, whether the Nature of the
                            Country, the Genius of the People, its relation to other parts of the World, & present Circumstances do not all
                            point to a Navy—Whether Administration (I mean our own, in whose-ever Hands it may be) ought not to avail itself of the
                            ruling Passion of the People for naval Enterprise & accumulating Property, and lay in its Claim to the Services of
                            the huge Mass of Seamen & the Wealth of the Merchants, for the Purpose of hiring, purchasing or building &
                            equiping Ships of War.
                        It has been said ten or twelve ships of the Line & as many Frigates would defend & protect
                            the Country more effectually than thirty thousand Men in the field. a Fleet has infinitely the Advantage of an Army in
                            Respect to the Delays of long Marches & enormous Expence of Transportation & particularly as the Enemy are
                            principally supplied by Sea.
                        The Fleet that is able to protect us, becomes at the same Time, in a great Degree; Master of all the british
                            Territories on the Continent—but as long as the Enemy command the Waters, it will be in their Power to make temporary
                            Establishments in many, & continual Inroads in all Parts of the Continent, allthough we might have thirty thousand
                            Men in the Field.
                        Notwithstanding the combined Fleet of our Allies confessedly exceed the Enemys in Ships, Men & Metal, yet
                            the former either from Remembrance of past Inferiority, Experience of the Bravery, Adroitness & Successes of the latter,
                            Want of a better maritime System or more capacious & contiguous Harbours, or from whatever Cause, seem to have depended
                            more on Policy & Surprise than on Combat.
                        If a Fleet will be essential to our Separate political existence (as in Fact we find it is to our present
                            safety) can it be too early to acquire one of our own. The mutual Engagements & Interests at present cordial
                            & intimate between us & our Allies are subject to the Caprice of Accidents, & European Politicks—but allowing there is no Fear of being forsaken by our Friends, what a clear, positive & comfortable Decision
                            would ten or twelve additional Ships of the Line give to the Altercations of this Campaign. I remain most respectfully and
                            affectionatly your Excellencys Obedt Servant
                        
                            J. Huntington
                        
                    